Citation Nr: 1729763	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-25 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin 


THE ISSUE

Whether the appellant is entitled to recognition as a "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18.


REPRESENTATION

Appellant represented by:	Brett Buchanan, Agent


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran had active duty service from May 1953 to May 1955.  He died in May 2008.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction of the case currently lies with the RO in Milwaukee, Wisconsin.

In June 2015, the Board remanded the claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its June 2015 remand, the Board found that additional development was necessary to determine whether the appellant became permanently incapable of self-support prior to attaining the age of 18.  Specifically, the Board instructed that the AOJ obtain the appellant's records from the Social Security Administration (SSA) and to obtain a VA evaluation to ascertain whether the appellant was permanently incapable of self-support as of the age of 18.

Concerning the appellant's SSA records, the Board notes that a November 2008 written statement from the SSA to the appellant shows that the appellant was found to have become disabled in August 1978 and that she was currently in receipt of supplemental security income (SSI) benefits.  The AOJ previously requested the appellant's SSA records but the SSA informed VA that there were no relevant medical records in March 2013.  However, the Board found that any non-medical documentation arising from the SSI determination should still be incorporated into the record.  On remand, however, the AOJ contacted the SSA in November 2015 and again requested "copies of medical evidence used to determine the disability onset date of August 1, 1978 for the Veteran's daughter."(emphasis added).  The SSA thus responded that they could not send the medical records requested as the medical records have been destroyed.  AOJ compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the case must be remanded again for the AOJ to obtain the appellant's non-medical records arising from the 1978 SSI determination.

In April 2016, a VA Residuals of Traumatic Brain Injury (TBI) examination was conducted for the appellant.  The examiner noted that the appellant, from her history, suffered a TBI at age 5 due to being hit by a car.  However, the examiner stated "I cannot state without speculation if this TBI or any other disease, injury or defect from birth has caused her to be incapable of self-support prior to the age of 18.  Neuropsychological testing could perhaps shed some light on any mental disability and its etiology, i.e. from a head injury or from birth."  

However, the central question is in this case not what may have caused her to be incapable of self-support prior to the age of 18, but whether she manifested permanent incapacity for self-support prior to attaining the age of 18.  

Further, in Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the United States Court of Appeals for Veterans Claims (Court) found that the Board had erred by relying on medical opinions that were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the appellant's claim.  The Court in Jones held that, in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  If the examiner concludes an opinion cannot be expressed without resorting to mere speculation, he or she must also indicate why a response is not possible or feasible, such as by specifying whether additional evidence or other procurable data is needed, the limits of medical knowledge have been exhausted, or there are multiple possible etiologies with none more prevalent than another.  Jones, 23 Vet. App. at 390.  The examiner here indicated that neuropsychological testing could be helpful in ascertaining the appellant's mental disability.  Therefore, a remand is required to obtain another medical evaluation, including neuropsychological testing if necessary, and opinion in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the SSA and request that it provide the non-medical documentation of the appellant's 1978 award of SSI benefits and copies of all relevant records developed in association with the appellant's award for incorporation in the record.  All attempts to secure this evidence must be documented in the claims file by the AOJ.

2.  Once all attainable evidence relating to the appellant has been associated with the claims file, forward the Veteran's claims file to the VA examiner who conducted the April 2016 mental disorders examination for the appellant, if available.  If the April 2016 VA examiner is not available, forward the claims file to an examiner of the appropriate expertise.

All necessary tests and studies, including neuropsychological testing, should be accomplished and the findings then reported in detail.  If necessary, another VA examination must be scheduled for the appellant.

After reviewing all pertinent records in the claims file related to the appellant, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the appellant was permanently incapable of self-support either prior to or as of her 18th birthday.

If the examiner concludes an opinion cannot be expressed without resorting to mere speculation, he or she must also indicate why a response is not possible or feasible, such as by specifying whether additional evidence or other procurable data is needed, the limits of medical knowledge have been exhausted, or there are multiple possible etiologies with none more prevalent than another. So merely saying he or she cannot respond will not suffice.

A complete rationale for all opinions expressed must be provided.

3.  After completing the above development, and any other development deemed necessary, readjudicate the claim on appeal, taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the appellant, and return the appeal to the Board for appellate review, after the appellant and her representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

